SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

878
CA 12-01550
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION OF MAUREEN
BOSCO, EXECUTIVE DIRECTOR, OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,
PETITIONER-RESPONDENT,                                          ORDER

FOR AN ORDER AUTHORIZING INVOLUNTARY TREATMENT
OF LOUIS M., A PATIENT AT CENTRAL NEW YORK
PSYCHIATRIC CENTER, RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(ELIZABETH S. FORTINO OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered July 9, 2012. The order authorized the
administration of medication to respondent.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 15 and 20, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 27, 2013                    Frances E. Cafarell
                                                 Clerk of the Court